DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21-27 recite methods steps of “in the case of” which is not clear if the following step is an option or an explicit step. “In the case of” sounds conditional and does not give explicit weight to the following step. Therefore, it may be interpreted as conditional steps or a method of nothing. The Examiner recommends writing the method claims in an active manner to improve claim clarity. For example: ‘heating a most glycol’ instead of ‘in the case of which moist glycol is heated.’

Allowable Subject Matter
Claims 15-20 are allowed.
Claims 21-27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: The closest prior art is DE 19808291 (provided by the Applicant). DE ‘291 teaches a glycol drying system of regenerators 4a and 4b, heating circuits H1, H2a, and H2b, heat exchanger 12a, 12b and 13, a combustion chamber 9 fore heating the moist glycol. The prior art does not teach a glycol drying system and method with at least one wet glycol collection container and/or at least one glycol collection line to collect moist glycol with at least one heating device to heat the moist glycol in the at least one wet glycol collection container and/or in the at least one glycol collection line, characterized in that a membrane separation system is provided to separate the water from the heated, moist glycol, in that at least one flash gas vent is provided to remove flash gas driven out when the moist glycol is heated before separating the water in the membrane separation system, in that at least one combustion chamber is provided to combust the flash gas and provide heat for the heating device, in that the combustion chamber is provided in a micro gas turbine with exhaust gas heat exchanger and in that the exhaust gas heat exchanger is formed to transfer the heat of the exhaust gas to the moist glycol.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON PREGLER/Primary Examiner, Art Unit 1772